Citation Nr: 0217932	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-07 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis, to include as secondary to service-connected 
right knee degenerative joint disease with total knee 
replacement.

2. Entitlement to an effective date prior to March 10, 1998 
for the grant of service connection for right knee 
degenerative joint disease with total knee replacement.  

(The issue of entitlement to an evaluation in excess of 30 
percent for degenerative joint disease with total knee 
replacement, right knee, from May 1, 1999, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service in the United 
States Coast Guard from December 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO rating decision 
which granted service connection for a right knee 
disorder, effective from the date of hospitalization 
initially identified as March 11, 1998, as well as a 
January 2001 rating decision which denied service 
connection for left knee arthritis, claimed as secondary 
to service-connected right knee disorder.  It is noted 
that in December 2000, the RO corrected the effective date 
of the grant of service connection for a right knee 
disorder to March 10, 1998, one day earlier, the actual 
date of documented hospital admission.  The issues on 
appeal remain.

The veteran's personal sworn testimony was obtained first 
in April 2000 before a hearing officer at the RO, and more 
recently at a videoconference hearing conducted by the 
undersigned Member of the Board in Washington, D.C., with 
the veteran at the RO.  

The Board is undertaking additional development on the 
issue of entitlement to an evaluation in excess of 30 
percent for degenerative joint disease with total knee 
replacement, right knee, from May 1, 1999, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).)  After giving notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained 
all relevant and available evidence identified by the 
veteran, and provided him appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his claims for VA compensation benefits.  

2.  A left knee injury or arthritis is not shown in 
service or arthritis within one year thereof and is not 
related thereto.

3.  It is at least as likely as not that the veteran's 
left knee osteoarthritis increased in severity as a result 
of service-connected right knee degenerative joint disease 
with total knee replacement.  

4.  The veteran's first claim of service connection right 
knee osteoarthritis was received at the RO on November 30, 
1998; the veteran was admitted to a hospital on March 10, 
1998 for right total knee replacement surgery, which he 
underwent on March 12, 1998.  

5.  An April 1999 RO rating decision granted a claim of 
service connection for right knee degenerative joint 
disease with total knee replacement, effective from 
March 11, 1998, prior to the date of receipt of the 
veteran's claim in November 1998; in December 2000, the RO 
corrected the effective date of the grant of service 
connection for right knee degenerative joint disease with 
total knee replacement, to March 10, 1998, the date of 
hospital admission for right total knee replacement 
surgery.  


CONCLUSIONS OF LAW

1.  Left knee arthritis was not incurred in or aggravated 
by military service and may not be presumed to be of 
service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

2.  Secondary service connection for the degree of 
disability resulting from aggravation of the veteran's 
left knee osteoarthritis by service-connected right knee 
degenerative joint disease with total knee replacement is 
warranted.  38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); 
38 C.F.R. §§ 3.303, 3.310 (2002).

3.  An effective date earlier than March 10, 1998 for the 
grant of service connection for right knee degenerative 
joint disease with total knee replacement is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1-
4.14, 4.84a, Diagnostic Codes 6005-6071, 6076, 6078 
(2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
two issues addressed on the merits herein.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001)(codified at 38 C.F.R. § 3.159)(VCAA).  With 
regard to the claim of service connection, the veteran was 
provided an adequate VA examination in January 1999, and a 
favorable determination is made herein below.  All 
identified VA and private treatment records have been 
obtained, to the extent necessary given the favorable 
disposition of the claim on appeal.  No additional 
development is indicated with regard to the claim of 
entitlement to an earlier effective date for the grant of 
service connection for a right knee disorder.  
Accordingly, the Board finds that VA has met its duty to 
assist.  

VA has also met VCAA's notice requirements: The August 
1999 and April 2002 statements of the case (SOC's), and 
the December 2000 supplemental statement of the case 
(SSOC) clearly explain why the evidence submitted to date 
did not support the claim of secondary service connection 
for a left knee disorder and an effective date prior to 
the March 10, 1998 for the grant of service connection for 
a right knee disorder.  The veteran's sworn hearing 
testimony was obtained both at the RO in April 2000 and at 
a videoconference hearing conducted by the undersigned 
member of the Board in September 2002.  Moreover, in March 
2001, the veteran and his representative were provided two 
specific notices not only regarding VCAA itself, but 
notice of what sort of information was needed to support 
the claims on appeal; that is, the veteran was advised of 
the sort of evidence needed to substantiate his claim, and 
he was advised of what evidence or information he needed 
to submit to VA, and what evidence VA would obtain on its 
own, or in response to information provided by the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The salient point is that the veteran was afforded 
every opportunity to submit evidence to substantiate his 
claims on appeal.  Thus, both the duty to assist and 
notice provisions of VCAA have been met in this case, and 
further development would serve no useful purpose.  


Service Connection   

Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

Most pertinent to the instant appeal, VA regulations 
provide that service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that 
(1) a current disability exists, and (2) the current 
disability was either 
(a) caused, or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 
7 Vet. App. 439 (1995).  

To be clear, 38 C.F.R. § 3.310(a), which allows for 
service connection of a disability which is proximately 
due to or the result of a service-connected disease or 
injury (see Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993)), is interpreted to permit service connection for 
the degree of aggravation to a non-service-connected 
disorder that is proximately due to or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  When aggravation of a non-service-
connected condition is proximately due to or the result of 
a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  

The veteran asserts that he sustained repetitive-type 
injuries to both his right and left knees while in 
service.  He explains that since his sleeping quarters 
were the top of three bunk-beds, located approximately 5-
feet off the ground and without a ladder for entry, he had 
to routinely jump down from his bunk-bed, causing stress 
to his knee joints, including the left knee joint at issue 
on appeal.  

The Board notes that service medical records are entirely 
silent for any complaints regarding left knee pain or 
symptomatology, resulting from jumping from his bunk-bed 
or otherwise, and the service medical records show no 
treatment or diagnosis of any left knee disorder.  Rather, 
in October 1952, the veteran was found to have a Baker's 
cyst in the right popliteal region, behind the right knee, 
which was surgically excised in November 1952.  Separation 
examination and report of medical history are silent for 
any left knee complaint or pathology.  

The Board notes that the veteran is presently service 
connected for right knee degenerative joint disease with 
total knee replacement.  However, service connection for 
his right knee disorder was not established on the basis 
of in-service injury, including any stress-type injury as 
now described by the veteran.  Rather, a July 1955 RO 
rating decision established service connection for the 
postoperative scars of the right popliteal area, 
(residuals of an) excision of a (Baker's) cyst.  Service 
connection for thrombophlebitis of the right leg was 
established by RO rating decision dated in April 1974, 
based on service medical records of February and March 
1954 which show treatment for post thrombophlebitis 
syndrome manifested by swelling of the right ankle.  
Service connection for right knee degenerative joint 
disease, with total knee replacement, was established by 
rating decision dated in April 1999, on the basis that a 
VA examiner was of the opinion that more likely than not 
the veteran's in-service removal of a popliteal cyst in 
the back of the right knee and subsequent thrombophlebitis 
were the direct cause of the veteran's degenerative joint 
disease and total knee replacement.  

The pertinent remaining evidence of record includes 
several medical statements of a VA physician (Dr. C.), 
dated in December 1998, November 1999, April 2001, and 
August 2002, a VA examination report of January 1999, as 
well as VA treatment records dated from 1980 to the 
present.  While Dr. C.'s primary argument is that the 
veteran probably injured his left (and right) knee in 
service from jumping off his bunk-bed, the November 1999 
and April 2001 medical opinion statements indicate that 
the veteran's service-connected right knee disability 
caused the veteran to shift his weight to the opposite 
side, and over time, resulted in a left knee impact injury 
or aggravated an existing left knee disorder.  

Contrary to the conclusion reached at the RO, a January 
1999 VA examination report and medical opinion findings do 
not contradict Dr. C.'s medical opinions.  On VA 
examination in January 1999, the veteran's knees were 
closely examined and his claims file reviewed.  The 
examiner was of the opinion that the veteran's left knee 
osteoarthritis has no direct relationship to the veteran's 
service-connected right knee and right lower extremity 
disabilities.  However, Dr. C.'s November 1999 and April 
2001 medical opinions include a basis for the grant of 
service connection for left knee osteoarthritis as 
secondary to service-connected right knee disability on an 
aggravated basis.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether the fair preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
finds that there is a fair preponderance of the evidence 
against the claim of service connection for a left knee 
injury in service, as set forth above, therefore, 
reasonable doubt is not for application.  However, service 
connection is warranted for the degree of aggravation of 
left knee osteoarthritis that is proximately due to or the 
result of the veteran's service-connected right knee 
disability, under Allen v. Brown, 7 Vet. App. at 448.  

Service connection for the aggravated degree of left knee 
osteoarthritis which is proximately due to, or the result 
of, service-connected right knee disability is granted.  
Id.  


Earlier Effective Date for Grant of Service Connection for 
Right Knee Disability

The assignment of effective dates of VA awards is 
generally governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original VA claim 
of compensation or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor."  (Emphasis added.)  The 
implementing regulation also provides that the effective 
date of compensation based on an original claim for 
service connection or a claim reopened after final 
disallowance is the "date of receipt of the claim or the 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400.  (Emphasis added).  

Even if the veteran's right knee degenerative joint 
disease (status right total knee replacement surgery), was 
found to have existed or been diagnosed prior to either 
his March 10, 1998 VA hospitalization or November 30, 1998 
claim for secondary service connection, VA regulations 
would still require that the effective date of the grant 
of secondary service connection for the veteran's right 
knee disability remain the "later" of the date of receipt 
of claim (November 30, 1998) or date of entitlement 
(presumably, date of first diagnosis).  Thus, the records 
of the veteran showing right knee impairment many years 
prior to his November 1998 claim provide no basis for the 
assignment of an earlier effective date.  The arguments of 
the veteran and his representative fail in this regard.  

The above is particularly true in this case where service 
connection for right knee degenerative arthritis was 
granted as secondary to service-connected right lower 
extremity thrombophlebitis, on the basis of a January 1999 
VA medical opinion-the first and only medical nexus 
opinion of record.  Additionally, while the veteran has 
asserted that he injured both his left and right knees in 
service (Coast Guard) by jumping off of his 5-foot high 
bunk bed, his service medical records do not show any 
complaints of right or left knee pain.  The Board finds 
that the service medical records contradict the veteran's 
statements of direct in-service right (and left) knee 
injury.  Accordingly, the VA medical opinion statements of 
Dr. C. that the veteran's current bilateral knee disorders 
are due to inservice knee injuries from jumping from his 
bunk are of little probative value.  See Black v. Brown, 5 
Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative).  In this case, the veteran's 
statements of bilateral knee pain since service are 
directly contradicted by his service medical records.  No 
complaints of knee injuries are shown in service, and 
service connection for his right knee disabilities are not 
based on direct incurrence, but are secondary to other 
service-connected disability.  

Returning to the heart of the matter on appeal, the Board 
also notes that in this case, the RO properly considered 
VA medical evidence of record developed during the one 
year period prior to the veteran's November 30, 1998  
claim.  In doing so, the RO determined that VA had 
constructive notice of his March 10, 1998 VA 
hospitalization for right knee reconstructive surgery.  
However, VA treatment prior to March 10, 1998, and within 
one year of November 30, 1998, is not shown.  Accordingly, 
the evidence does not provide a basis for an earlier 
effective date based on the receipt of an informal claim.  
While the veteran submits medical evidence of right knee 
diagnosis on private examination as early as October 1986, 
this information provides no basis in VA law for an 
earlier effective date for the grant of service connection 
for the disability at issue.  That is, as November 30, 
1998 is the date of receipt of the veteran's claim for 
secondary service connection for a right knee disorder, 
and as March 10, 1998 is the date of his admission for 
right total knee replacement surgery, even if a VA medical 
diagnosis demonstrated such a disorder related to service 
prior to either of these dates, March 10, 1998 would 
remain the date of an informal claim within one year of 
the November 30, 1998 claim.  Diagnoses in 1986 provide no 
basis for an earlier effective date, as the "later" of the 
two dates would remain March 10, 1998 under 38 C.F.R. 
§ 3.400(b)(2) (effective date of award is date of receipt 
of claim or the date entitlement arose, whichever is 
"later") and 38 C.F.R. § 3.158(a).  The Board can find no 
informal claim prior to March 10, 1998.

In summary, the Board observes that neither the veteran 
nor his representative disputes that November 30, 1998 is 
the date of receipt of the claim of secondary service 
connection for a right knee disorder.  Rather, the veteran 
and his representative simply point out that the veteran 
has a long history of right knee pain and impairment, with 
note of the speculative medical opinion statements of Dr. 
C. based on the veteran's contradicted medical history of 
bilateral knee injuries in service, and that, somehow, an 
unspecified earlier effective date for the grant of 
service connection is warranted.  While the argument of 
the veteran and his representative might appear to be 
logical in the sense that the veteran may have been 
diagnosed with a right knee disorder prior to March 10, 
1998, their arguments are wholly without legal merit, 
since VA law and regulations require that the effective 
date of service connection is the later of either the date 
of receipt of claim, or the date entitlement arose.  In 
this case, since the veteran's claim was not received 
until November 30, 1998, the RO accepted constructive 
notice (the record was not received at the RO until after 
the November 1998 claim) of his March 10, 1998 VA hospital 
admission as an informal claim of service connection.  
However, even if a diagnosis is shown prior to March 10, 
1998, the effective date would be the "later" of any such 
date and the March 10, 1998 informal claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or is 
in relative equipoise, in which case the veteran prevails 
in either event, or whether a fair preponderance of the 
evidence is against the claim, in which case no benefit-
of-the-doubt rule applies, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set 
forth above.  That is, the Board finds that the 
requirements for an effective date earlier than the March 
10, 1998, for the grant of service connection for right 
knee degenerative arthritis status total knee 
reconstructive surgery are not met.  Therefore, reasonable 
doubt is not for application. The earlier effective date 
claim is denied.  

ORDER

Service connection for left knee arthritis on a direct and 
presumptive basis is denied.

Secondary service connection is granted for the 
aggravation of left knee osteoarthritis by service-
connected right knee degenerative joint disease with total 
knee replacement, subject to controlling regulations 
applicable to the payment of monetary benefits.  

An effective date earlier than March 10, 1998, for the 
grant of service connection for right knee degenerative 
joint disease with total knee replacement is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

